                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


CHRISTOPHER L. AMERSON,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                     5:18-cv-00376-TES-CHW
GREGORY DOZIER, et al.,

        Defendants.


        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION



        After a de novo review of the record in this case, the Court ADOPTS the United

 States Magistrate Judge’s Report and Recommendation [Doc. 148] and MAKES IT THE

 ORDER OF THE COURT. 28 U.S.C. § 636(b)(1)(C). Consistent with the magistrate

 judge’s recommendation, the Court GRANTS Defendants’ Motion to Dismiss. [Doc.

 124]. The Court thoroughly reviewed and considered Plaintiff’s Objection [Doc. 155] to

 the Report and Recommendation and finds that it lacks merit. Plaintiff’s claims against

 all remaining Defendants are dismissed because of Plaintiff’s failure to participate in his

 noticed deposition and previous bad-faith conduct pursuant to Federal Rules of Civil

 Procedure 37 and 41
                                       DISCUSSION

       A.     Applicable Law

       Rule 37(d) of the Federal Rules of Civil Procedure provides that the Court may

order sanctions if a party fails to appear for his deposition after being served with

proper notice. Fed. R. Civ. P. 37(d)(1)(A)(i); Hashemi v. Campaigner Publ'ns., 737 F.2d

1538, 1538-39 (11th Cir. 1984) (per curiam) (affirming dismissal under Rule 37(d) for

party's failure to appear for deposition). Such failure “is not excused on the ground that

the discovery sought was objectionable, unless the party failing to act has a pending

motion for a protective order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2). Available

sanctions include “any of the orders listed in Rule 37(b)(2)(A)(i)-(vi),” including

dismissal of the action. Fed. R. Civ. P. 37(d)(3).

       “Because dismissal with prejudice is a drastic sanction, a district court may

implement it only as a last resort, when a party's failure to comply with a court order is

a result of willfulness or bad faith and lesser sanctions would not suffice.” Zow v.

Regions Financial Corp., 595 F. App’x 887, 889 (11th Cir. 2014) (citing Malautea v. Suzuki

Motor Co., 987 F.2d 1536, 1542 (11th Cir. 1993)). “Nonetheless, if a party disregards an

order despite being warned of the possible consequences, dismissal is generally not an

abuse of discretion.” Zow, 595 F. App’x at 889 (citing Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989). “These principles apply with equal force to pro se parties.” Zow, 595 F.

App’x at 889 (citing Moon, 863 F.2d at 837).



                                               2
       Similarly, Rule 41(b) provides that an action may be dismissed “[i]f the plaintiff

fails . . . to comply with these rules.” Fed. R. Civ. P. 41(b). But dismissal “is considered a

sanction of last resort, applicable only in extreme circumstances.” Goforth v. Owens, 766

F.2d 1533, 1535 (11th Cir. 1985). “[D]ismissal may be appropriate when a plaintiff's

recalcitrance is due to wilfulness, bad faith or fault.” Phipps v. Blakeney, 8 F.3d 788, 790

(11th Cir. 1993). The Eleventh Circuit has articulated a two-part analysis for

determining when an action should be dismissed as a sanction under Rule 41(b):

“[t]here must be both a clear record of wilful conduct and a finding that lesser sanctions

are inadequate.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (citing Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1339 (11th Cir. 2005)). Findings

satisfying both prongs must be made before dismissal is deemed an appropriate

sanction. See Betty K Agencies, 432 F.3d at 1339.

       B.     Analysis

       Amerson’s has acted in bad faith, and previous attempts to impose lesser

sanctions than dismissal with prejudice have proven inadequate.

       First, Plaintiff has not followed Court discovery instructions despite being

warned that failure to do so could result in dismissal of his case. The Court’s discovery

instructions state, “Plaintiff is hereby advised that failure to submit to a deposition

may result in the dismissal of his lawsuit under Rule 37 of the Federal Rules of Civil

Procedure.” [Doc. 21, p. 19]. Plaintiff failed to give his deposition after Plaintiff received



                                              3
proper notice, and Plaintiff failed to file a protective order that could have excused his

actions. Defendants scheduled Plaintiff’s deposition for 11:30 am on December 19, 2019.

[Doc. 124-2, p. 2]. Defendants sent notice of the scheduled deposition on November 26,

2019, and Plaintiff acknowledged receipt of that notice on December 3, 2019. [Doc. 124-

3, p. 1]. However, at the start of his deposition, Plaintiff stated he thought he had been

poisoned, had not been able to sleep for two days, and did not feel competent enough to

answer questions. [Doc. 124-4, Amerson Depo., pp. 7:8—19, 11:10—15]. But before the

deposition was suspended, Plaintiff was still able to inquire about his own discovery

requests, recalling dates and specific details. See [Doc. 124-4, Amerson Depo., pp. 30:2—

6, 32:4—9]. Plaintiff then filed a motion for compulsive discovery relief [Doc. 129],

where Plaintiff appears to cite his inquiries during his deposition as satisfying his Rule

37 obligation to confer in good faith with opposing counsel. See [Id., p. 1]. The

magistrate judge considered this tactic a bad faith attempt to delay the deposition

because Amerson was clearly capable of discussing and recalling other matters while

claiming to be incapacitated for his own deposition. The Court agrees.

       Further, Plaintiff has repeatedly ignored or disregarded court orders. For

instance, Amerson has continuously attempted to add Timothy Ward, the new

Commissioner of the Department of Corrections, as a Defendant despite the Court

repeatedly denying his requests to do so. See [Doc. 90 denying Doc. 84] and [Doc. 71

denying Doc. 64 and Doc. 67]. Pending now before the Court is yet another motion to



                                             4
add Ward as a Defendant. [Doc. 113]. This conduct shows a complete disregard for the

Court’s previous Orders during this proceeding.

       Accordingly, Amerson has disregarded the Court’s warning about a possible

dismissal, failed to participate in discovery, and has continually ignored the Court’s

orders. Further, Amerson’s conduct in a previous case litigating this subject matter

shows a pattern of similar bad faith conduct. In Amerson v. Sellers, the Court dismissed

the action without prejudice after Amerson repeatedly failed to comply with Court

Orders. See Order, Amerson v. Sellers, No. 5:15-cv-00008-MIT-MSH (M.D. Ga. Sept. 8,

2015) Ecf No. 17. In Sellers, Amerson continually stated an inability to recast his

complaint—because Defendants were “conspiring” against him—while simultaneously

mailing a half dozen documents to the Court within the time period for compliance. Id.

at 2. As in this case, Amerson stated an inability to follow court orders while his actions

plainly showed otherwise.

       Consequently, lesser sanctions—like issuing an Order compelling Amerson to

take his deposition—would be insufficient, as made evident by Amerson’s willful

disregard for the Court’s previous orders.

                                     CONCLUSION

       Based on the forgoing, the Court ADOPTS the United States Magistrate Judge’s

Report and Recommendation [Doc. 148] and GRANTS Defendants’ Motion to Dismiss




                                             5
[Doc. 124]. The Court DISMISSES Plaintiff’s claims with prejudice. Accordingly,

Amerson’s:

          •   Motion to Amend/Correct Recast Complaint/Petition [Doc. 113],

          •   Motion to Terminate Deposition [Doc. 117],

          •   Motion for Extension of Time to File Objection to Order [Doc. 118],

          •   Motion Objecting to U.S. Magistrate Order [Doc. 119],

          •   Motion for Evidentiary Hearing [Doc. 120],

          •   Motion for Sanctions [Doc. 121],

          •   Motion for Sanctions [Doc. 129],

          •   Motion for Insufficient Service of Process [Doc. 130],

          •   Motion for Copies [Doc. 154], and his

          •   Motion for Copies [Doc. 157]

are DENIED as moot. As there are no remaining Defendants, the Court DIRECTS the

Clerk to close this case.

       SO ORDERED, this 12th day of March, 2020.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             6
